Title: Virginia General Assembly: Resolution granting a loan to UVa, 5 Feb. 1822, 5 February 1822
From: Virginia General Assembly
To: 


                        
                        
                            
                            Feb. 5. 1822
                        
                    Resolved that the sum of $30900 be bound to the Rector & Visitors of the University of Virginia in pursuance of the provisions of the Act of Assy passed the 24 feby last, upon the said Rector & V. entering into bond according to Law to carry interest from the 5th day of Feby 1822J Brown Jr